Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments 
1.	Applicant's arguments, filed on 2/7/2022 with respect the pending claims, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 13, 21 and 23. See the rejection below of claims 1, 13, 21 and 23 for relevant citations found in Shaprio, Jacobs and Lamego and disclosing the newly added limitations.  

Claim Rejections - 35 USC § 112           
2.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1 and 21 recite the claimed limitations of: "... the distance between any two persons and the heath related information…” and “…recording said distances and positional and health related information…” in claim 21, however, there are insufficient prior antecedent basis for these limitations in the claims. 
All claims that depend on the claim 1 and 21 are also rejected for fully incorporating the deficiencies of the above rejected claims from which they depend.
For complete examination purposes, the Examiner will broadly address all of the above rejected claims in light of the overall concept of Applicant’s invention. Appropriate corrections are therefore required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

      Claims 1-2 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaprio et al., (US 2016/0150362), (hereinafter, Shaprio) in view of Jacobs et al., (US 2013/0141233), (hereinafter, Jacobs). 

Regarding claim 1, Shaprio discloses system for tracking and recording the distance between any two persons and health related information of every person accessing a targeted property during a given time period (= system for determining or displaying user’s location and condition of health, see [0019 and ]; and the system may be employed by homes to monitor locations of children living in those locations, see [0054]) comprising:
 a plurality of portable electromechanical devices, each having wireless capability and each being in the possession of each of said persons accessing said property during said time period (= attaching geolocating device to a person or object to be tracked, see [0022]; and monitoring apparatus wirelessly transmits physiological and environmental data to a mobile device of a second party, see [0034]);
 at least one computing device having a screen display on which is displayed a plan of said property that is generated by and controlled by a software application running thereon (= controlling device may have the ability to actively track the location surrounding the geolocation device on the map, see [0052, 0063 and 0065]), 
said computing device being in wireless communication with each of said electromechanical devices (= link or associate geolocation and monitoring devices to the controlling device, see [0077]), whereby the position of each of said persons is represented by an electronically displayed marker on said plan displayed on said computing device, which marker automatically changes its position on said displayed plan matching any change in said position of said person (= tracking the movement of the geolocation device in real-time…and charting the location on a map, see [0052, 0060, 0062 and 0121]).
Shaprio explicitly fails to disclose the claim limitations of:
 “whereby the distance between any two of said persons is sensed, tracked continuously, and recorded and the health related information of every said person is sensed tracked continuously and recorded”.
However, Jacobs, which is an analogous art equivalently discloses the claimed limitations of:
“whereby the distance between any two of said persons is sensed, tracked continuously, and recorded and the health related information of every said person is sensed tracked continuously and recorded” (= monitoring multiple older adults in a multi-patient facility; each patient would wear a tag, see [0134]; and storing movement pattern, see [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jacobs with Shaprio for the benefit of achieving a monitoring system that extracts health status information by using movement patterns of a monitoring individuals. 

Regarding claim 2, as mentioned in claim 1, Shaprio further discloses the system in which said electronic computing device is selected from the group comprising: a laptop, a tablet computer, a mainframe computer, a handheld electronic device, and a smartphone (= controlling device includes smartphone, see [0045]). 

Regarding claim 21, Shaprio discloses a method for sensing, tracking and recording the distance between any two persons and the health related information of every persons accessing a targeted property during a given time period (= system for determining or displaying user’s location and condition of health, see [0019 and ]; and the system may be employed by homes to monitor locations of children living in those locations, see [0054]) comprising the steps of:
providing a plurality of wearable electromechanical devices into the possession of each of said persons property (= attaching geolocating device to a person or object to be tracked, see [0022]; and monitoring apparatus wirelessly transmits physiological and environmental data to a mobile device of a second party, see [0034]);
 having each of said persons wear each one of said electromechanical devices in a prescribed manner property (= attaching geolocating device to a person or object to be tracked, see [0022]; and monitoring apparatus wirelessly transmits physiological and environmental data to a mobile device of a second party, see [0034]);
 each of said electromechanical devices communicating wireless with said computing device (= link or associate geolocation and monitoring devices to the controlling device, see [0077]).
Shaprio explicitly fails to disclose the claimed limitations of:
“scanning hardcopy plans for said property into uploadable electronic files; labelling said electronic files;
 27uploading said electronic files into a computing device having a screen display and wireless capability, said computing device running under the control of an application program;
said program calibrating said files with locations of said persons at said property as determined by the positioning of each of said electromechanical devices at said property; 
displaying the position of each of said persons on the screen display of said computing device on said plan of said property location; sensing the distance between any two of said persons;
 tracking said positions and distances; and 
recording said distances and positional and health related information of each of said persons, whereby the locations of, the distances between, and the health related information of each of said persons is sensed, tracked and recorded during said time period”.  
However, Jacobs, which is an analogous art equivalently discloses the claimed limitations of:
“scanning hardcopy plans for said property into uploadable electronic files 
(= local computing device may include software programmed to receive data representing a floor-plan of the rooms and optionally the position of objects within the rooms, see [0056]);
labelling said electronic files (= local computing device may include software programmed to receive data representing a floor-plan of the rooms and optionally the position of objects within the rooms, see [0056]; whereby the program would include an file identifier);
 27uploading said electronic files into a computing device having a screen display and wireless capability, said computing device running under the control of an application program (= local computing device may include software programmed to receive data representing a floor-plan of the rooms and optionally the position of objects within the rooms, see [0056, 0104 and 0113]);
said program calibrating said files with locations of said persons at said property as determined by the positioning of each of said electromechanical devices at said property (= local computer may include software to control a procedure to calibrate position measurements with actual positions within a room, see [0056]); 
displaying the position of each of said persons on the screen display of said computing device on said plan of said property location; sensing the distance between any two of said persons (= a dashboard on mobile device could show a map of the person’s movement, see [0127]);
 tracking said positions and distances; and recording said distances and positional and health related information of each of said persons, whereby the locations of, the distances between, and the health related information of each of said persons is sensed, tracked and recorded during said time period” (= a dashboard on mobile device could show a map of the person’s movement, see [0127] and health status, see [0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jacobs with Shaprio for the benefit of achieving a monitoring system that extracts health status information by using movement patterns of a monitoring individuals. 

Regarding claim 22, as mentioned in claim 21, Shaprio explicitly fails to disclose the method in which said hardcopy plans are selected from the group comprising: surveys, floorplans, blueprints, and construction plans.
	However, Jacobs, which is an analogous art equivalently discloses the method in which said hardcopy plans are selected from the group comprising: surveys, floorplans, blueprints, and construction plans (see, [0056]).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jacobs with Shaprio for the benefit of achieving a monitoring system that extracts health status information by using movement patterns of a monitoring individuals. 

 4.          Claims 13-14, 16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaprio in view of Lamego et al., (US 2018/0110450), (hereinafter, Lamego). 

 Regarding claim 13, Shaprio discloses a wearable electromechanical device for sensing the distance between wearers and tracking locational and health information of the wearer (= attaching geolocating device to a person or object to be tracked, see [0022]; and monitoring apparatus wirelessly transmits physiological and environmental data to a mobile device of a second party, see [0034]) comprising:
 a circuit board, by which are connected the following electronic components:
 25a user switch; model CC26XX family wireless microcontroller unit; a self-contained power source (see, [0007-9 and 0012]);
 two or more light signaling elements (see, [0012, 0014 and 0051]); and
 an inertial measurement unit (see, [0099-100]);
 wireless circuitry (see, [0018 and 0047]); a body temperature sensor; a blood oxygen sensor; a heartbeat sensor; and a sweat sensor (see, [0013]); but explicitly fails to mention that the electromechanical devices comprises a 24 MHz  crystal oscillator and 32.768 kHz crystal oscillator.
	Lamego, which is an analogous art equivalently mention that the electromechanical devices comprises a 24 MHz  crystal oscillator and 32.768 kHz crystal oscillator(see [0101]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lamego with Shaprio and Jacobs for the benefit of achieving a monitoring system that include inexpensive disposable sensors.

Regarding claim 14, as mentioned in claim 13, Shaprio further discloses the wearable electromechanical device in which said self- contained power source is a coin cell battery (see, [0040 and 0043]).  

Regarding claim 16, as mentioned in claim 13, Shaprio further discloses the wearable electromechanical device in which said light signaling elements are at least one red color light emitting diode and at least one green color light emitting diode (see, [0014 and 0121]).  

Regarding claim 18, as mentioned in claim 13, Shaprio further discloses the wearable electromechanical device in which said inertial measurement unit comprises: a three axis accelerometer; a three axis gyroscope; and a three axis magnetometer (see, [0099-100]).  

Regarding claim 19, as mentioned in claim 18, Shaprio further discloses the wearable electromechanical device in which said inertial measurement unit further comprises: a digital motion processor (see, [0076 and 0099]).  

Regarding claim 20, as mentioned in claim 19, Shaprio further discloses the wearable electromechanical device in which said inertial measurement unit is an MPU9250 chip (see, [0076 and 0099]).  

5.        Claims 3-4, 6, 8-10, 12, 17 and 23-24, 26 and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaprio and Jacobs in view of Lamego. 

Regarding claim 3, as mentioned in claim 1, Shaprio further discloses the system in which each of said electromechanical devices comprises: a circuit board, by which are connected the following electronic components: a user switch; model CC26XX family wireless microcontroller unit; a self-contained power source; two or more light signaling elements; and an inertial measurement unit (see, [0007, 0009, 0012-13 and 0036-37]); but explicitly fails to mention that the electromechanical devices comprises a 24 MHz  crystal oscillator and 32.768 kHz crystal oscillator.
	Lamego, which is an analogous art equivalently mention that the electromechanical devices comprises a 24 MHz  crystal oscillator and 32.768 kHz crystal oscillator(see [0101]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lamego with Shaprio and Jacobs for the benefit of achieving a monitoring system that include inexpensive disposable sensors.

Regarding claim 4, as mentioned in claim 3, Shaprio further discloses the system in which said self-contained power source is a coin cell battery (see, [0040 and 0043]).  

Regarding claim 6, as mentioned in claim 3, Shaprio further discloses the system in which said light signaling elements are at least one red color light emitting diode and at least one green color light emitting diode (see, [0014 and 0121]).
  
Regarding claim 8, as mentioned in claim 3, Shaprio further discloses the system in which said inertial measurement unit comprises: 24a three axis accelerometer; a three axis gyroscope; and a three axis magnetometer (see, [0099-100]).  

Regarding claim 9, as mentioned in claim 3, Shaprio further discloses the system in which said inertial measurement unit further comprises: a digital motion processor (see, [0076 and 0099]). 

Regarding claim 10, as mentioned in claim 9, Shaprio further discloses the system in which said inertial measurement unit is an MPU9250 chip (see, [0076 and 0099]). 

Regarding claim 12, as mentioned in claim 3, Shaprio further discloses the system in which said electromechanical device further comprises a body temperature sensor, a blood oxygen sensor, a heartbeat sensor, and a sweat sensor, whereby the vital signs of each of said persons is tracked continuously and recorded (see, [0013 and 0102]).  

Regarding claim 23, as mentioned in claim 21, Shaprio further discloses the method in which said electromechanical devices comprise: a circuit board, by which are connected the following electronic components: a user switch; model CC26XX family wireless microcontroller unit; a self-contained power source; two or more light signaling elements; and an inertial measurement unit; wireless circuitry: a body temperature sensor; a blood oxygen sensor; a heartbeat sensor; and a sweat sensor (see, [0007, 0009 and 0012-13]); but explicitly fails to mention that the electromechanical devices comprises a 24 MHz  crystal oscillator and 32.768 kHz crystal oscillator.
	Lamego, which is an analogous art equivalently discloses but explicitly fails to mention that the electromechanical devices comprises a 24 MHz  crystal oscillator and 32.768 kHz crystal oscillator (see [0101]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lamego with Shaprio and Jacobs for the benefit of achieving a monitoring system that include inexpensive disposable sensors.

Regarding claim 24, as mentioned in claim 23, Shaprio further discloses the method in which said self-contained power source is a coin cell battery (see, [0040 and 0043]).  

Regarding claim 26, as mentioned in claim 23, Shaprio further discloses the method in which said light signaling elements are at least one red color light emitting diode and at least one green color light emitting diode (see, [0014 and 0121]).  


Regarding claim 28, as mentioned in claim 23, Shaprio further discloses the method in which said inertial measurement unit comprises: 24a three axis accelerometer; a three axis gyroscope; and a three axis magnetometer (see, [0099-100]).  

Regarding claim 29, as mentioned in claim 28, Shaprio further discloses the method in which said inertial measurement unit further comprises: a digital motion processor (see, [0076 and 0099]). 

Regarding claim 30, as mentioned in claim 29, Shaprio further discloses the method in which said inertial measurement unit is an MPU9250 chip (see, [0076 and 0099]). 
                                         
CONCLUSION 
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.